 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on December 3,
2012, by and between CytoSorbents Corporation and its wholly-owned subsidiary
CytoSorbents, Inc. (collectively the “Company”), and Phillip P. Chan
(“Employee”).

 

The Company wishes to employ Employee as Chief Executive Officer and President
upon the terms and conditions set forth in this Agreement and Employee is
willing to accept employment subject to the terms and conditions set forth
below. Accordingly, the parties, intending to be legally bound, agree as
follows:

 

1.Employment and Term

 

1.1           Employment. Subject to the terms and conditions hereof, the
Company hereby employs Employee during the term of employment set forth in
Section 1.2 to serve as Chief Executive Officer and President of the Company and
perform such services and duties as are normally and customarily associated with
such position as well as such other associated duties as the Board of Directors
shall reasonably determine. Employee hereby accepts such employment and agrees
to devote sufficient time, attention and energies during regular business hours
to effectively perform his duties and obligations hereunder.

 

1.2           Term. The term of employment of Employee under this Agreement
shall commence January 1, 2012 and expiring on December 31, 2012 (the “Term”)
subject to the provisions for early termination set forth herein and subject to
renewal based on approval by the Board of Directors.

 

2.          Compensation. In consideration of the services to be rendered
hereunder, the Company hereby agrees to pay Employee an initial annual base
compensation of $231,496 payable in equal semimonthly installments in accordance
with the usual practice of the Company which base compensation shall be subject
to semi-annual review (but his compensation may not be reduced from his then
current compensation) by the Compensation Committee.

 

3.Benefits.

 

3.1           Participation in Plans. During the term hereof, Employee shall be
entitled to participate on the same terms as afforded other executive officers
in any group insurance, hospitalization, medical, dental, health and accident,
disability or similar plan or program of the Company now existing or established
hereafter to the extent that he is eligible under the general provisions
thereof; provided that in no case shall the benefits be reduced or less than
that granted, awarded or provided to Employee on the date hereof.

 

3.2           Reasonable Business Expenses. Employee shall be allowed
reimbursement for reasonable business expenses in connection with the
performance of his duties hereunder upon presentation by Employee of the details
of, vouchers for, such expenses, including tourist class commercial air travel,
and Employee shall be furnished reasonable office space, computing resources,
assistance and facilities.

 

 

 

 

3.3           Vacation. Employee shall be entitled to a vacation (without
deduction of salary or other compensation) for the period as is in conformity
with the Company’s policy regarding vacations for management employees (but in
no event less than three weeks per year).

 

3.4           Bonuses. Employee may receive such discretionary bonuses as the
Board of Directors, in its sole discretion and from time to time, deem
appropriate.

 

3.5           Travel Expenses. Employee shall be allowed reimbursement for
mileage and toll expenses incurred while commuting to and from CytoSorbents
facilities, not to exceed $8,000 per year.

 

Early Termination of Employment

 

4.1           Termination for Justifiable Cause. In addition to termination
pursuant to Section 1.2, the Company, by written notice to Employee authorized
by a majority of Directors other than Employee, may terminate Employee’s
employment for “justifiable cause”, which shall mean any of the following
events: (a) adjudication by a court of competent jurisdiction that Employee has
committed an act of fraud or dishonesty resulting or intended to result,
directly or indirectly, in personal enrichment at the expense of the Company;
(b) an indictment of a felony (other than a motor vehicle related matter)
involving moral turpitude; (c) repeated failure or refusal by Employee to follow
written policies and directions reasonably established by the Board of Directors
that go uncorrected for a period of thirty (30) consecutive days after written
notice has been provided to Employee; or (d) persistent willful failure by
Employee to fulfill his duties hereunder that goes uncorrected for a period of
thirty (30) consecutive days after written notice has been provided Employee. In
the event of 4.1 (c) and 4.1 (d), Employee will be receive 15 calendar days of
notice, after which his employment will be terminated.

 

4.2           In the event that the Board of Directors reasonably determines
that the Employee has committed a felony (other than a motor vehicle related
matter), a material act of fraud or other willful tort against the Company, it
shall have the right to suspend Employee from his position and duties hereunder
without compensation until such time as either the action is dropped or no
longer pursued or a final adjudication of Employee’s actions is made by a court
(whether civil or criminal as appropriate) of competent jurisdiction. Should
said adjudication find Employee innocent (or not at fault) or the action is
dropped or no longer pursued, the Company shall promptly pay him all unpaid back
salary together with interest on said amount (at the average consumer loan rate
published by Citibank, N.A., during the suspension period) and, if said final
adjudication is rendered or action dropped or no longer pursued within 12 months
of Employee’s suspension, he may, at his option, be reinstated to his position
and this Agreement continued as if never interrupted.

 

4.3 Permanent Disability of Employee. The Company shall have the right to
terminate Employee’s employment hereunder if the Board of Directors shall in
good faith and on the basis of reasonable medical evidence determine that
Employee, by reason of physical or mental disability, has been unable to perform
the services required of him hereunder for more than 120 consecutive days or an
aggregate of 180 calendar days during any 12-month period. Such termination
shall be effective as of the last day of the month following the month in which
the Company shall have given notice to Employee of its intention to terminate
pursuant to this paragraph. Company paid Disability Benefits will be activated
90 days after termination.

 

2

 

 

4.4           Compensation Upon Early Termination.

 

(a)          In the event of termination of this Agreement for “justifiable
cause” as described in Section 4.1, or pursuant to Section 1.2 hereof, Employee
shall be entitled to the compensation earned by him before the effective date of
termination, as provided for in this Agreement, computed pro rata up to and
including that date, in lieu of salary and other benefits under this Agreement.

 

(b)          If Employee dies prior to the expiration of the term of this
Agreement, the Company shall continue Employee’s compensation and coverage of
Employee’s direct dependents (if any and if they are eligible) under all plans
or programs of the types listed in Section 3.1 for a period of 120 days,
provided, however, that no such benefits shall continue past the end of the term
of this Agreement.

 

(c)          Upon a Change of Control or upon Employee’s termination for “Good
Reason” as defined below, Employee shall then be entitled to receive, in lieu of
salary and other benefits under this Agreement, (i) an amount equal to six (6)
weeks of his then-current base salary, payable in equal semi-monthly payments in
arrears without interest for a period of 1 month.

(ii) continued coverage under all plans or programs of the types listed in
Section 3.1 until the sooner of 6 months or one (1) month after Employee becomes
otherwise employed and eligible for other comparable coverage, and (iii) all
other benefits provided to Employee under this Agreement for a period of thirty
(30) days.

 

4.5           In the event Employee is terminated for any reason other than for
“justifiable cause” as defined in Section 4.1 hereof, death, disability or
voluntary termination (unless the Company and Employee mutually agree to such
voluntary termination), then all unexercised options granted to Employee under
the Company’s option plan (including without limitation the Options granted
pursuant to Section 2(b) hereof) shall be deemed fully vested and exercisable
immediately upon Employee’s termination. The foregoing benefit shall be in
addition to, and not in lieu of, any similar benefit that may be contained in
any other agreement between the Company and Employee.

 

4.6           (a) Upon the occurrence of a Change of Control of the Company or
Employee terminates for Good Reason pursuant to Section 4.6(d)(i), all options
granted to Employee under the Company option plan and the Options granted to
Employee pursuant to Section 2(b) hereof shall be automatically fully vested and
exercisable immediately upon a Change of Control.

 

(b) For purposes of this Agreement, “Change of Control” shall be deemed to have
occurred if, during the term of this agreement:

 

(i)          the beneficial ownership of at least 50% of the Company’s voting
securities or all or substantially all of the assets of the Company shall have
been acquired, directly or indirectly by a single person or a group of
affiliated persons, other that the Employee or a group in which the Employee is
a member, in any transaction or series of transactions or

 

3

 

 

(ii)         as the result of or in connection with any cash tender offer,
exchange offer, sale of assets, merger, consolidation or other business
combination of the Company with another corporation or entity the new Board of
Managers is comprised of a majority of Managers chosen or elected by the members
of the new/combined entity who were not members of the Company before such cash
tender offer, exchange offer, sale of assets, merger, consolidation or other
business combination of the Company with another corporation or entity

 

(c)          For purposes of this Agreement, the date of Change of Control shall
mean the earlier to occur of:

 

(i)          the first date on which a single person or group of affiliated
persons acquires the beneficial ownership of 50% or more of the Company’s voting
securities or all or substantially all of the Company’s assets in any
transaction or series of transactions; or

 

(ii)         the date on which a cash tender offer, exchange offer, sale of
assets, merger, consolidation other business combination resulting in the change
in the Board of Directors contemplated by Section 4.5 hereof is consummated.

 

(d)          For purposes of this Agreement, the term “Good Reason” shall mean
the assignment of an Employee of any duties that are not in the same corporate
capacity or area of operations or are not of the same general nature as
Employee’s duties with Company without the Employee’s written consent.

 

4.6           In the event that Employee is terminated prior to the end of this
Agreement, and such early termination is not due to Section 4.1a or 4.1b above,
then Employee shall be entitled to six (6) weeks paid salary and all other
compensation due him during those six (6) weeks following notification of early
termination as severance.

 

5.Confidentiality and Non-Competition.

 

5.1           (i) Confidentiality. During the term of employment under this
Agreement, Employee will have access to and become acquainted with various
confidential information including without limitation, trade secrets, customer
relationships, formulas, devices, inventions, processes, know-how, financial
information and other compilations of information, records, and specifications,
which are owned by the Company. Employee shall not disclose any of the Company’s
confidential information, directly or indirectly, or use them in any way, either
during the term of this Agreement or at any time thereafter, except as required
in the course of his employment for the Company. All files, records, documents,
drawings, specifications, equipment and similar items relating to the business
of the Company, whether prepared by Employee or otherwise coming into his
possession, shall remain the exclusive property of the Company and shall not be
removed from the premises of the Company under any circumstances whatsoever
without the prior written consent of the Company, and if removed shall be
immediately returned to the Company upon any termination of his employment and
no copies thereof shall be kept by Employee, provided, however, that Employee
shall be entitled to retain documents reasonably related to his interest as a
shareholder.

 

4

 

 

(ii) Inventions and Shop Right. Every invention, discovery or improvement made
or conceived by Employee related to the business of the Company during his
employment by the Company whenever and wherever made or conceived, and whether
or not during business hours, of any product, article, appliance, tool, device,
formula, process, machinery or pattern similar to, or which constitutes an
improvement, on those heretofore, now or at any time during this employment,
manufactured or used by the Company in connection with the manufacture or
process of any product heretofore or now or hereafter manufactured by the
Company, or of any product which shall or could reasonably be manufactured in
the reasonable expansion of the Company’s business, shall be and continue remain
the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Employee, and upon the conception of any and every
such invention, discovery or improvement and without waiting to perfect or
complete it, Employee promises and agrees that he will immediately disclose it
to the Company and to no one else and thenceforth will treat it as the property
and secret of the Company. Employee will also execute any instruments requested
from time to time by the Company to vest in it complete title and ownership to
such invention, discovery or improvement and will, at the request of the
Company, do such acts and execute such instruments as the Company may require
but at the Company’s expense to obtain Letters Patent in the United States and
foreign countries, for such invention, discovery or improvement and for the
purpose of vesting title thereto in the Company, all without any reimbursement
for expenses or otherwise and without any additional compensation of any kind to
Employee.

 

5.2           Non-Competition. In the event of a termination of this Agreement
for any reason, Employee shall be prohibited for a period of one (1) year from
the effective date of this separation from engaging in any business in
competition with that of the Company in those states within the United States
and those countries outside the United States in which the Company at the time
of Employee’s separation has conducted business or where Company has written a
reasonable plan to conduct business in the next 12 months or directly or
indirectly advising or consulting to or otherwise performing services for or
providing assistance to any person, firm, corporation, or other entity engaged
in such competitive business, provided, however, nothing herein contained shall
be construed as (a) preventing Employee from investing his personal assets in
any businesses which do not compete directly or indirectly with the Company,
provided such investment or investments do not require any services on his part
in the operation of the affairs of the entity in which such investment is made
and in which his participation is solely that of an investor, (b) preventing
Employee from purchasing securities in any corporation whose securities are
regularly traded, if such purchases shall not result in his owning, at any time,
beneficially more than 3% of equity securities such corporation engaged in a
business which is competitive, directly or indirectly, to that of the Company,
(c) preventing Employee from engaging in any activities, if he receives the
prior authorization of the Managers. Notwithstanding anything herein to the
contrary this Section 5.2 shall not be effective in the event Employee has been
discharged for any reason other than “justifiable cause” or voluntarily leaves
the employment of the Company with the mutual agreement of the Company.

 

5.3           Subsequent to the termination of this Agreement, Employee will not
for a period of one (1) year materially interfere with or disrupt the Company’s
business relationship with its customers or suppliers or employ any person who
was employed with the Company at any time during the 6 months prior to
Employee’s termination, or for a period of three (3) years, directly or
indirectly solicit any of the employees to leave the employ of the Company.

 

6.          Notices. All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company’s case, to
its Secretary) or forty eight (48) hours after deposit thereof in the U.S. mail,
postage prepaid, addressed to Employee, at last known address as carried in the
records of the Company, or to the Company, at the corporate headquarters, to the
attention of the Secretary, or to such other address as the party to be notified
may specify by notice to the other party.

 

5

 

 

7.          Assigns and Successors. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company and the rights and obligations of Employee
shall move to the benefit of and shall be binding on Employee and his legal
representatives or heirs. This agreement constitutes a personal service
agreement and Employee’s obligations hereunder may not be transferred or
assigned by Employee.

 

8.          Amendment Waiver. This Agreement may be amended, and any right or
claim hereunder waived, only by a written instrument signed by both Employee and
the Company, following authorization by a majority of the Board of Directors.
Nothing in this Agreement, express or implied, is intended to confer upon any
third person any rights or remedies under or by reason of this Agreement. No
amendment or waiver of this Agreement requires the consent of any individual,
partnership, corporation or other entity not a party of this Agreement.

 

9.          Injunction.

 

(a) Should Employee at any time violate or threaten to violate any of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining Employee from doing or continuing to do or performing any such acts
and Employee hereby consents to the issuance of such an injunction.

 

(b) In the event that a proceeding is bought in equity to enforce the provisions
of this paragraph, Employee shall not urge as a defense that there is an
adequate remedy at law, nor shall the Company be prevented from seeking any
other remedies which may be available.

 

(c) The existence of a claim or cause of action by the Company against Employee,
or by Employee against the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the endorsement by the Company of
the foregoing restrictive covenants but shall be litigated separately.

 

(d) The provisions of this Section 9 shall survive termination of this
Agreement.

 

10.         Governing Law and Jurisdiction. This Agreement in its interpretation
and application and enforcement shall be governed by the law of the State of New
Jersey without application of its conflict of laws provisions, and any legal
action commenced by either party seeking interpretation, application and/or
enforcement of this Agreement shall be brought only in the State of New Jersey
of federal court sitting in Princeton, NJ.

 

11.         Prior Agreements. This Agreement supercedes and replaces any and all
prior agreements between the parties as to its subject matter.

 

12.         Construction. Paragraph headings are for convenience only and shall
not be considered a part of the terms and provisions of this Agreement.

 

13.         Effective Date. The effective date of this Agreement shall be
January 1, 2012.

 

 IN WITNESS WHEREOF, the parties have executed this Agreement.

 

6

 

 

CytoSorbents Corporation EMPLOYEE

 



By: /s/ Al Kraus   /s/ Phillip P. Chan   Al Kraus – Chairman of the Board  
Phillip P. Chan



  



7

